ORDER
The Director of the Office of Lawyers Professional Responsibility and respondent Loren M. Barta have entered into a stipulation providing for the transfer of respondent to disability inactive status under Rule 28, Rules on Lawyers Professional Responsibility (RLPR). The parties have represented that respondent suffers from a mental condition that prevents him from competently representing clients at this time, and is unable to cooperate or assist in the investigation of the pending ethics complaints.
Based upon all the files, record and proceedings herein,
IT IS HEREBY ORDERED THAT:
(1) Respondent Loren M. Barta is immediately transferred to disability inactive status.
(2) During the disability inactive status respondent shall not engage in the practice of law, including rendering legal advice or discussing legal matters with clients.
(3) All disciplinary investigations shall be held in abeyance until such time as respondent petitions for reinstatement to active status.
(4) Respondent shall comply with the requirements of Rule 26, RLPR, for closing down his legal practice.
(5) With respect to any reinstatement petition that respondent may file, the provisions of Rules 18 and 28(d), RLPR, shall apply.
BY THE COURT:
Paul H. Anderson Associate Justice